Per Curiam:
The assignment of the policy of insurance was made to the defendants jointly. Jointly they received the money thereon, ■and they executed a joint receipt therefor. It matters not that, as between themselves, they held separate interests acquired at different times and from different persons. The right of recovery against them does not depend upon the way or manner in which they obtained the assignment of the policy, but upon their subsequent receipt of the money.
What they stated or desired at the time they received the money does not change their legal liability consequent upon their joint receipt thereof.
Judgment affirmed.